DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 09/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Bradley (Reg. No: 59,497) on 06/28/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 2, Line 9, “that includes comprising” has been changed to –that includes--.
In Claim 13, Line 4, “centrifugal compressor level” has been changed to –centrifugal compressor--.
In Claim 14, Line 4, “a pressure level” has been changed to –the pressure level--.
In Claim 19, Line 4, “centrifugal compressor level” has been changed to –centrifugal compressor--.
The above changes have been made to fix informalities in the claims and to correct an antecedent basis issue in the claims.
Allowable Subject Matter
Claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a centrifugal compressor comprising a recirculation passage with an inlet and outlet and a plurality of inlet guide vanes that are rotatable and situated in an inlet chamber of the compressor, a first ring that includes a cam member, and a second ring that includes a cam surface, wherein the second ring is separate from the first ring, and rotation of the second ring about the longitudinal axis translates the cam member along the cam surface and provides axial movement of the first ring.  Lardy (US Publication No: 2016/0281732), Peer (US Publication No: 2017/0022999), and An (US Patent No: 9,732,756) all disclose centrifugal compressors with inlet guide vanes situated in inlet chambers, wherein the inlet guide vanes are configured to rotate; however, none of the above references disclose first and second rings with a cam member and cam surface, respectively, wherein rotation of the second ring translates the cam member along the cam surface and provides axial movement of the first ring, and wherein said axial movement obstructs at least one of a first and second opening on a recirculation passage in the centrifugal compressor.  The prior art fails to disclose a centrifugal compressor or a method of operating a centrifugal compressor as claimed; therefore, Claims 2-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745